Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00308-CV

   LAREDO MEDICAL CENTER, Dr. Fermin Romero-Arreloa M.D., J. Claudio R.N., and
     Laredo Medical Center Vein Center assumed name Laredo Texas Hospital Co. L.P.,
                                       Appellants

                                               v.

                                      Isza MELENDEZ,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CVT001771D1
                         The Honorable Joe Lopez, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
It is ORDERED that Appellee Isza Melendez recover her costs of this appeal from Appellants
Laredo Medical Center, Dr. Fermin Romero-Arreloa M.D., J. Claudio R.N., and Laredo Medical
Center Vein Center assumed name Laredo Texas Hospital Co., L.P.

       SIGNED December 4, 2013.


                                                _____________________________
                                                Karen Angelini, Justice